Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 05/08/2020. Currently, claims 1-20 are pending in the application.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No US 10658179 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of this application recite methods and elements and the method of processing different elements in the claims 1-20 of U.S. Patent No. US 10658179 B2.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 20150155171 A1).

Regarding claim 11, Figures 12-15 of Chang disclose a method, comprising: 
providing a substrate (102) having a structure (106) formed on the substrate; 

forming a mask layer (134) over the spacer layer, the mask layer comprising a bottom layer (128), a middle layer (130) over the bottom layer, and a top layer (132) over the middle layer; 
patterning ([0025]) the top layer (132) of the mask layer; 
etching (in Figure 13) the middle layer (130) and the bottom layer (128) of the mask layer to form a first opening through the bottom layer and a second opening through the middle layer, wherein the first opening comprises a first sidewall, the second opening comprises a second sidewall, and the first sidewall is not aligned with the second sidewall (sidewall of the bottom region of opening in 128 and opening in 130 is not aligned in Figure 14); and 
removing the middle layer (130 is removed in Figure 15). 

Regarding claim 12, Figures 12-15 of Chang disclose that the method of claim 11, further comprising: forming a backfill material (136) in the first opening after removing the middle layer (partial removal of the middle layer 130 is done before filling with 136); and etching a portion of the backfill material (136) and the bottom layer (128) to expose a top surface of the spacer layer (in Figure 15). 

Regarding claim 13, Figures 12-15 of Chang disclose that the method of claim 12, wherein the backfill material (136) has a step-shaped sidewall surface (in Figure 14). 

Regarding claim 17, Figures 12-15 of Chang disclose a method, comprising: 
providing a substrate (102) having a structure (106) formed on the substrate; 
forming a spacer layer (116) on the structure; 

patterning the top layer (132) of the mask layer; 
etching (Figure 13) the middle layer (130) and the bottom layer (128) of the mask layer to form an opening (for 136); 
removing the middle layer (in Figure 15); and 
forming a backfill material in the opening, wherein the backfill material (136) has a step-shaped sidewall surface (in Figure 14). 

Regarding claim 18, Figures 12-15 of Chang disclose that the method of claim 17, further comprising: etching (in Figure 15A) a portion of the backfill material and the bottom layer (128) to expose a top surface of the spacer layer (116), wherein a top surface of the backfill material (136) is lower than a top surface of the spacer layer after etching the portion of the backfill material and the bottom layer. 


Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 9653348 B1).

Regarding claim 11, Figure 1-11 of Wu disclose a method, comprising: 
providing a substrate (10-30) having a structure (100) formed on the substrate; 
forming a spacer (90) layer on the structure; 

patterning the top layer (210) of the mask layer (210 is patterned for making opening); 
etching (Figure 9A) the middle layer (200) and the bottom layer (50) of the mask layer to form a first opening through the bottom layer and a second opening through the middle layer, wherein the first opening comprises a first sidewall, the second opening comprises a second sidewall, and the first sidewall is not aligned with the second sidewall (sidewall of opening in 200 and 50 are not aligned in Figure 9A); and 
removing the middle layer (200 is partially removed in Figure 9A). 

Regarding claim 14, Figure 1-11 of Wu disclose that the method of claim 11, wherein a width of the first opening is wider than a width of the second opening (opening in 50 is wider than opening in 200). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Park et al (US 20120309189 A1) in view of Yeh et al (US 20100068656 A1).

Regarding claim 1, Figures 1-11 of Park disclose a method, comprising: 
providing a substrate (10) having a structure (M1+20) formed on the substrate; 
forming a spacer layer (30) on the structure; 
forming a mask layer (40+50+60) over the spacer layer, the mask layer comprising a first layer (40), a second layer (50) over the first layer, and a third layer (60) over the second layer; 
patterning the third layer (60) of the mask layer (forming an opening in 60 is a patterning process); 
etching (in Figure 5A) the first layer (40) and the second layer (50) of the mask layer to form an opening (70) to expose a bottom surface of the second layer (50); and
removing the second layer (50, in Figure 11).

Park does not explicitly teach that the removing the second layer is using a wet etchant. 

However, Yeh is a pertinent art which teaches a lithography method. Figure 6 of Yeh teaches of using the first and second patterned resist layers 30 and 60, respectively, as a mask, an etching process is applied to remove material layer 20 within the openings of first and second patterned resist layers 30 and 60, respectively, wherein a suitable etching process, such as, for example a 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wet etchant for removing the second layer in the method of Park according to the teaching of Yeh, since the court has held that a simple substitution of one known element for another (wet etchant instead of a dry etchant) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007) (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Chang et al (US 20150155171 A1) in view of Park et al (US 20120309189 A1) and Yeh et al (US 20100068656 A1).

Regarding claim 1, Figures 12-15 of Chang disclose a method, comprising: 
providing a substrate (102) having a structure (116) formed on the substrate; 
forming a spacer layer (116) on the structure; 

patterning ([0025]) the third layer of the mask layer; 
etching the first layer (128) and the second layer (130) of the mask layer to form an opening (in Figure 13); and 
removing the second layer (in Figure 15). 

Chang does not teach to expose a bottom surface of the second layer.

However, Park is a pertinent art which teaches a method of patterning, wherein Figures 1-8 of Park teach that in some embodiments, after forming the trench, the first opening is larger in area that the second opening, and an undercut is present in the first opening below the second opening; and after trimming the first and second openings, the second opening is larger in area than the first opening, and the undercut is substantially removed ([0027]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use an undercut during the etching process of Chang, whereby a bottom surface of the second layer is exposed according to the teaching of Park, since the court has held that a simple substitution of one known element for another (having an undercut or without undercut in the etching process) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)). 


Further, Chang does not teach that the removing the second layer using a wet etchant.

However, Yeh is a pertinent art which teaches a lithography method. Figure 6 of Yeh teaches of using the first and second patterned resist layers 30 and 60, respectively, as a mask, an etching process is applied to remove material layer 20 within the openings of first and second patterned resist layers 30 and 60, respectively, wherein a suitable etching process, such as, for example a wet chemical etch or a dry plasma stripping may be used. In one embodiment, the etch process may use a CF.sub.4, C.sub.3F.sub.8, C.sub.4F.sub.8, CHF.sub.3, CH.sub.2F.sub.2 dry etch or a buffered hydrofluoric acid (BHF), ammonia peroxide mixture (APM), hydrochloride peroxide mixture, ammonia water, hydrochloride water, acid solution, base solution wet etch. In another embodiment, the etch process may use nitrogen plasma or a mixture of oxygen, hydrogen, carbon fluoride, carbon bromide and nitrogen plasma ([0029]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wet etchant for removing the second layer in the method of Park according to the teaching of Yeh, since the court has held that a simple substitution of one known element for another (wet etchant instead of a dry etchant) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007) (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).




Regarding claim 2, Chang in view of Yeh teaches that the method of claim 1, wherein removing the second layer using the wet etchant comprises: removing the second layer using the wet etchant that comprises a base solute in a mixture of organic solvent and water ([0029] of Yeh). 

Regarding claim 6, Figures 12-15 of Chang disclose that the method of claim 1, further comprising: forming a backfill material (136) in the opening after removing the second layer (after partial removal of layer 130 in Figure 13); and etching a portion of the backfill material and the first layer to expose (in Figure 15) a top surface of the spacer layer (116). 

Regarding claim 7, Figures 12-15 of Chang disclose that the method of claim 6, wherein a top surface of the backfill material (136) is lower than a top surface of the spacer layer (116) after etching the portion of the backfill material and the first layer (Figure 15). 

Regarding claim 8, Figures 12-15 of Chang do not teach that the method of claim 6, wherein a void is formed in the backfill material. 

However, it is known in pertinent prior art to have void in dielectric material such as backfill material (136) in order to control dielectric constant. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Chang et al (US 20150155171 A1) in view of Park et al (US 20120309189 A1) and Yeh et al (US 20100068656 A1) as applied to claim 1 above, and further in view of Tung et al (US 20150147886 A1).

Regarding claims 3-5, Figures 12-15 of Chang in view of Park and Yeh do not teach that the method of claim 1, further comprising: pre-treating the substrate with a discharging solution before removing the second layer, wherein: pre-treating the substrate with a basic aqueous solution or the acidic aqueous solution before removing the second layer. Or
The method of claim 1, further comprising: pre-treating the substrate with a hydrogen fluoride (HF) solution before removing the second layer. 

However, Tung is a pertinent art which teaches method of forming a target pattern. Tung teaches a wet cleaning process, wherein wet cleaning process applies a cleaning solution selectively tuned to partially remove the spacer material while the mandrel lines 218a-c (Figure 7) and the material layer 216 remain substantially unaltered. In an embodiment where the spacer material uses titanium nitride or titanium oxide, the wet cleaning process applies either an acid solution with a pH in the range of 3 to 6, such as hydrofluoric acid (HF), or a basic solution with a pH in the range of 8 to 10, such as SC1 solution (e.g., a 1:1:5 mixture of ammonium hydroxide (NH.sub.4OH), hydrogen peroxide (H.sub.2O.sub.2) and water (H.sub.2O)). In addition to shrinking the spacer features 220a-c, the wet cleaning process provides additional benefits of removing from the material layer 216 any residue resulted from the spacer etching process ([0021] of Tung).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a step of pre-treating the substrate with a discharging solution before removing the second layer, wherein: pre-treating the substrate with a basic aqueous solution or the acidic aqueous solution before removing the second layer or



Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Chang et al (US 20150155171 A1) in view of Park et al (US 20120309189 A1) and Yeh et al (US 20100068656 A1) as applied to claim 1 above, and further in view of KIM et al (US 20130284209 A1).

Regarding claim 10, Chang in view of Park and Yeh do not teach that the method of claim 1, further comprising: dispersing isopropyl alcohol (IPA) over the substrate; and drying the substrate by spinning and heating the substrate. 


However, KIM is a pertinent art which teaches a method of cleaning a substrate. KIM teaches that semiconductor devices are manufactured by performing various processes such as a photo process, an etching process, an ion implantation process, and a deposition process on substrates such as wafers ([0003]-[0005]). KIM teaches that a liquid treating process S100 is performed by supplying a treating solution onto a substrate in a first process chamber. Isopropyl alcohol may be used as the supplied treating solution. In the substrate transfer process S200, the substrate treated by using the liquid solution in the first process chamber is carried into a second process chamber. The drying process S300 includes a process S310 of heating a substrate, a process S320 of rotating the substrate, and a process S330 of exhausting the inside of the second process chamber ([0096]). 

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a step of dispersing isopropyl alcohol (IPA) over the substrate; and drying the substrate by spinning and heating the substrate according to the teaching of KIM in order to clean the substrate after running the substrate through various manufacturing steps ([0003]-[0005] of KIM).




Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Chang et al (US 20150155171 A1) in view of Tung et al (US 20150147886 A1).

Regarding claims 15-16, Chang does not teach that the method of claim 11, further comprising: pre-treating the substrate with a discharging solution before removing the middle layer. OR
The method of claim 11, further comprising: treating the substrate with a hydrogen fluoride (HF) solution before removing the middle layer. OR
The method of claim 17, further comprising: treating the substrate with a hydrogen fluoride (HF) solution before removing the middle layer.

However, Tung is a pertinent art which teaches method of forming a target pattern. Tung teaches a wet cleaning process, wherein wet cleaning process applies a cleaning solution selectively tuned to partially remove the spacer material while the mandrel lines 218a-c (Figure 7) and the material layer 216 remain substantially unaltered. In an embodiment where the spacer material uses titanium nitride or titanium oxide, the wet cleaning process applies either an acid solution 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a step of pre-treating the substrate with a discharging solution before removing the middle layer or treating the substrate with a hydrogen fluoride (HF) solution before removing the middle layer in the method of Chang according to the teaching of Tung ([0021]) in order to tune the spacer and also removing the residues resulted from the previous etching in forming the opening. 

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Chang et al (US 20150155171 A1) in view of Singh et al (US 20160211174 A1).

Regarding claim 20, Figures 12-15 of Chang do not teach that the method of claim 17, wherein a void is formed in the backfill material (136). 



However, Singh is a pertinent art which teaches a method of forming a semiconductor device by pattering process, wherein Figures 12-13 of Singh teaches of forming some void (223) in backfill material (221) in order to have effective dielectric constant or lower capacitance ([0045]-[0046]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use void formed in the backfill material of Chang according to the teaching of Singh in order to control the dielectric constant of the backfill material.


Allowable Subject Matter


Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further filing a Terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: “where forming the mask layer over the spacer layer further comprises: forming the first layer that comprises a first silicon content and a first carbon content; forming the second layer that comprises a second silicon content and a second carbon content, and the first carbon content being higher than a second carbon content, and the first silicon content being lower than the second silicon content; and forming the third layer that is a photoresist layer.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        11/06/2021